DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Joe Basista on 01 November 2021.
The application has been amended as follows:

1. (Currently Amended) A surgical method for implanting a prosthesis into a first bone located on a first side of a metatarsophalangeal joint of a patient, comprising the steps of: 
a) accessing the metatarsophalangeal joint through a surgical incision; 
b) placing a surgical guide tool against an articulating surface of the first bone, the surgical guide tool having a plurality of different guide trialing surfaces, the surgical guide tool including at least one opening formed therethrough to accommodate a guide pin; 
c) inserting the guide pin through the at least one opening and into an intramedullary channel within the first bone to create a first passage, 

e) drilling the intramedullary channel to increase the size of the first passage;
f) inserting a trial prosthesis into the drilled first passage and check for fit and final resting position of a permanent prosthesis; 
[[g) creating a plurality of elongated grooves within an outer wall of the first passage; and 
[[h) placing a base portion of the permanent prosthesis within the first passage, the base portion having a plurality of anchoring wings complementary to size and shape of the plurality of elongated grooves, the anchoring wings being positioned within the plurality of elongated grooves, the prosthesis including a contacting surface which abuts against the resected surface,
wherein each of the guide trialing surfaces comprises a substantially planar sizing paddle with a size, shape, and angulation configured to identify the correct size and shape of the base portion of the prosthesis and a desired proper alignment of the prosthesis, wherein said at least one opening is formed through the sizing paddle, and 
wherein each of the guide trialing surfaces further comprises a guide stem extending perpendicular from the sizing paddle and sized and configured to rest on top of the first bone and line up/down relative to the shaft of the first bone, wherein said guide stem comprises an alignment opening formed therethrough to accommodate a dorsal cortex pin,
wherein the first bone is one of a metatarsal bone or a phalanx bone.

3. (Original) The surgical method of claim 2, wherein the base portion does not incorporate a bone in-growth surface.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a surgical method for implanting a prosthesis into a first bone located on a first side of a metatarsophalangeal joint of a patient comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly comprising the steps of: 
a) accessing the metatarsophalangeal joint through a surgical incision; 
b) placing a surgical guide tool against an articulating surface of the first bone, the surgical guide tool having a plurality of different guide trialing surfaces, the surgical guide tool including at least one opening formed therethrough to accommodate a guide pin; 
c) inserting the guide pin through the at least one opening and into an intramedullary channel within the first bone to create a first passage, 
d) removing at least a portion of the articulating surface from the first bone to create a resected surface; 
e) drilling the intramedullary channel to increase the size of the first passage;
f) inserting a trial prosthesis into the drilled first passage and check for fit and final resting position of a permanent prosthesis; 

h) placing a base portion of the permanent prosthesis within the first passage, the base portion having a plurality of anchoring wings complementary to size and shape of the plurality of elongated grooves, the anchoring wings being positioned within the plurality of elongated grooves, the prosthesis including a contacting surface which abuts against the resected surface,
wherein each of the guide trialing surfaces comprises a substantially planar sizing paddle with a size, shape, and angulation configured to identify the correct size and shape of the base portion of the prosthesis and a desired proper alignment of the prosthesis, wherein said at least one opening is formed through the sizing paddle, and 
wherein each of the guide trialing surfaces further comprises a guide stem extending perpendicular from the sizing paddle and sized and configured to rest on top of the first bone and line up/down relative to the shaft of the first bone, wherein said guide stem comprises an alignment opening formed therethrough to accommodate a dorsal cortex pin,
wherein the first bone is one of a metatarsal bone or a phalanx bone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US PG Pub No. 2012/0259419 A1
FR 3022137 A1
US PG Pub No. 2018/0036142 A1
US PG Pub No. 2008/0221697 A1
US 5,037,440
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774